Case 1:19-cv-00005-MSM-PAS Document 68 Filed 10/26/20 Page 1 of 2 PageID #: 995




    UNITED STATES DISTICT COURT
    FOR THE DISTRICT OF RHODE ISLAND

    DOLORES CEPEDA

          VS                                     C.A.2019-CV-5

    BANK OF AMERICA, N.A.
    FAY SERVICING, LLC
    WILMINGTON TRUST NATIONAL ASSOCIATION
    SOLEY AS TRUSTEE FOR THE MFRA TRUST 2014-2 ,ALIAS


    MOTION TO ALTER AND AMEND JUDGMENT PURSUANT TO
    F.R.C.P.59(e)

         Plaintiff, by her Attorney, moves that this Court pursuant to F.R.C.P

   59(e), to alter and amend the Judgment entered on September 28, 2020:

         1. To vacate the Order granting the Motion to Dismiss the complaint in

            fi led by Bank of America and to reinstate these claims due to the

            resolution of factual disputes which resulted in a manifest error of

            law.

         2. In support of this Motion, Plaintiff has filed a Memorandum of law.

                                    DOLORES CEPEDA

                                    By her Attorney
    October 26, 2020
                                    /s/ John B. Ennis
                                    John B. Ennis, Esq. #2135
                                    1200 Reservoir Avenue
                                    Cranston, RI 02920
                                    (401) 943-9230
                                    Jbelaw75@gmail.com
Case 1:19-cv-00005-MSM-PAS Document 68 Filed 10/26/20 Page 2 of 2 PageID #: 996




                                CERTIFICATION

          I hereby certify that I emailed a copy of the above Motion to the
    following electronically on this 26th day of October, 2020:

    Patrick T. Uiterwyk
    Justin Shireman
                      /s/ John B. Ennis
